PER CURIAM.
The verdict seems to be contrary to the weight of evidence. The defendant called three witnesses, Grossman, Wald-man, and Flowerman, who testified, in substance, to admissions of plaintiff at various times to the effect that he knew he was signing a release when he signed tire release produced by the defendant. The plaintiff did not deny the making of any of these admissions, but testified merely that he had never heard the release read before (the trial), and only signed it by advice. It was not necessary that plaintiff should have read the release to make it binding upon him. If, when he signed it, he believed it was a release, he would be bound by it. The question, “Didn’t you say that you heard they got more *1021than $150, and that is the reason you brought suit?” answered as follows, by plaintiff: “Yes, sir; that is right”—seems quite convincing that plaintiff knew he was signing a release of his claim when he signed Exhibit 2.
The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event.